Citation Nr: 1510610	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran testified in Oakland, California before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in December 2014.  A transcript of that hearing is of record.  At the hearing, the VLJ held the record open for 60 days to allow the Veteran to submit additional evidence.  Although the record was held open, additional evidence has not been received.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserted in his hearing that he received treatment at VA facilities in Sacramento, California and Martinez, California.  Records from these facilities are not associated with the claims file and should be obtained upon remand.  38 C.F.R. § 3.159(c)(2).     

The Veteran testified in his December 2014 hearing that he received private treatment at M. Hospital,  K.P. facilities in Northern California, as well as D.G. Medical Center at T. Air Force Base.  In an April 2008 statement, the Veteran reported additional private treatment at J.M. Medical Center.  As these private medical records are not associated with the claims file, they should also be requested upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  The Veteran has also indicated in his hearing testimony that he received a settlement as part of an asbestos class action.  Any medical records related to that class action should also be requested upon remand.  

The Veteran has asserted in his June 2010 notice of disagreement (NOD) that in January 1971 he was flown in a C-2 Greyhound cargo plane from the USS Hancock into the Republic of Vietnam, where he remained for a few hours before boarding another plane to travel to Subic Bay, then to Anchorage, and finally to Travis Air Force Base.  In his March 2008 written claim, the Veteran asserted that he was assigned to pick up and deliver mail in Da Nang in the fall of 1969 and December of 1969.  The AOJ should request deck logs for the USS Hancock from September through December 1969, in an attempt to confirm the Veteran's testimony of delivering mail in Da Nang during this time period.  The AOJ should also contact the Joint Services Records Research Center (JSRRC) and attempt to determine whether a C-2 Greyhound cargo plane flew from the USS Hancock into the Republic of Vietnam in January 1971, and whether the Veteran was aboard any such plane.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Northern California Health Care System, including the Sacramento VA Medical Center and the Martinez Outpatient Clinic, to request all records of the Veteran, particularly those related to asbestosis or pleural plaques and diabetes mellitus, type II.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.  If records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After obtaining the appropriate authorization, contact the private treatment providers D.G. Medical Center at T. Air Force Base, M. Hospital, and K.P. facilities in Northern California including Vallejo, Napa, Fairfield, and Vacaville as identified in the Veteran's December 2014 hearing testimony, and the private treatment provider J.M. Medical Center identified in an April 2008 statement, and request treatment records related to the Veteran.  All attempts to obtain these records must be documented in the claims file.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

3.  Contact the Veteran and ask that he provide any records related to his settlement of an asbestos class action suit, as referenced in the Veteran's December 2014 hearing testimony, or that he identify any such records.  If the Veteran identifies records related to his asbestos class action settlement, attempt to obtain these records after obtaining any necessary authorization.  

4.  Send a request to the JSRRC or any other appropriate agency for records that would verify the Veteran's presence on the landmass of Vietnam during a layover after a flight on a C-2 Greyhound cargo plane from the USS Hancock in January 1971, and before a flight to the Subic Bay.  

5.  Contact the National Archives and Records Administration (NARA), or the appropriate records repository, and request deck logs of the USS Hancock from September through December 1969.  Associate all obtained deck logs with the claims file.  If deck logs are not available for any of the requested dates, a formal finding of unavailability should be prepared and associated with the claims file.  The Veteran should be informed of any negative results.  

6.  After completing the above, as well as any other necessary development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

